     Case 8:20-cv-02250-JVS-KES Document 49 Filed 03/10/21 Page 1 of 3 Page ID #:951

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           March 10, 2021


       No.:                      21-55224
       D.C. No.:                 8:20-cv-02250-JVS-KES
                                 Gilbert Garcia, et al v. Welltower OpCo Group LLC, et
       Short Title:
                                 al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 8:20-cv-02250-JVS-KES Document 49 Filed 03/10/21 Page 2 of 3 Page ID #:952




                   UNITED STATES COURT OF APPEALS
                                                                   FILED
                           FOR THE NINTH CIRCUIT
                                                                   MAR 10 2021
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS




  GILBERT GARCIA, by and through his           No. 21-55224
  successor in interest, Paul Garcia; PAUL
  GARCIA, individually; RONALD
                                               D.C. No. 8:20-cv-02250-JVS-KES
  GARCIA, individually; GARY
  GARCIA, individually,                        U.S. District Court for Central
                                               California, Santa Ana
               Plaintiffs - Appellants,
                                               TIME SCHEDULE ORDER
    v.

  WELLTOWER OPCO GROUP LLC,
  DBA Sunrise Villa Bradford; SUNRISE
  SENIOR LIVING MANAGEMENT,
  INC.; RUZICA CALABRESE, an
  individual,

               Defendants - Appellees.



 The parties shall meet the following time schedule.

 Wed., March 17, 2021          Appellants' Mediation Questionnaire due. If your
                               registration for Appellate CM/ECF is confirmed after
                               this date, the Mediation Questionnaire is due within
                               one day of receiving the email from PACER
                               confirming your registration.
 Mon., May 10, 2021            Appellants' opening brief and excerpts of record
                               shall be served and filed pursuant to FRAP 31 and
                               9th Cir. R. 31-2.1.
Case 8:20-cv-02250-JVS-KES Document 49 Filed 03/10/21 Page 3 of 3 Page ID #:953

 Wed., June 9, 2021          Appellee's answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

 The optional appellants' reply brief shall be filed and served within 21 days of
 service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

 Failure of the appellants to comply with the Time Schedule Order will result
 in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
